Per Curiam.
An examination of the bill of indictment discloses that it does not properly charge a felonious escape because it nowhere refers to “previous conviction of escape from the State Prison System” which is one of the elements necessary under G.S. 148-45. However, it will support a charge of an escape, a misdemeanor. The Attorney General is well advised in conceding as much. The cause will be remanded to the Superior Court of Montgomery County for proper judgment upon a plea of guilty of escape, a misdemeanor. The defendant is entitled to credit for any time he may have served upon the invalid judgment.
Error and remanded.
Moore, J., not sitting.